Exhibit 12(c) PPL ELECTRIC UTILITIES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 3 Months Ended March31, Years Ended December31, Earnings, as defined: Income Before Income Taxes $ 63 $ Total fixed charges as below 26 Less interest component of AFUDC 2 2 3 1 Total fixed charges included in Income Before Income Taxes 26 Total earnings $ 89 $ Fixed charges, as defined: Interest on long-term debt $ 22 $ $ 94 $ $ $ Interest on short-term debt and other interest 2 9 13 23 13 22 Amortization of debt discount, expense and premium - net 2 6 6 7 8 9 Estimated interest component of operating rentals 1 1 4 7 8 Total fixed charges (a) $ 26 $ Ratio of earnings to fixed charges Preferred stock dividend requirements on a pre-tax basis $ 7 $ 28 $ 28 $ 27 $ 24 $ 4 Fixed charges, as above 26 Total fixed charges and preferred stock dividends $ 33 $ Ratio of earnings to combined fixed charges and preferred stock dividends (a) Interest on unrecognized tax benefits is not included in fixed charges.
